DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US PG Pub. No. 2017/0066672) in view of Wulfert et al (US Patent No. 6,148,745).
Regarding claims 1-3:
	Huber teaches a system for the efficient melting of a feedstock (35) to at least one of a molten and vitrified state to be used in a manufacturing system comprised of: a melter (2 with 6) to which the feedstock is provided; a heat recovery system (28) configured to capture exhaust waste heat (from 20) 
	Huber fails to disclose a melter surface heat recovery system, wherein the melter surface heat recovery system is configured to recycle surface heat produced by the melter via the melter surface heat recovery system, and transfer the surface heat to an oxidant supply being provided to the melter via an oxidant preheater.
	Wulfert teaches a combustion burner system similar to Huber including disclose a surface heat recovery system (walls of 23 of figure 3), wherein the surface heat recovery system is configured to recycle surface heat produced by the combustion chamber (9) via the surface heat recovery system, and transfer the surface heat to an oxidant supply (7, within 23) being provided to the melter via an oxidant preheater (23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huber with the teachings of Wulfert to include a jacket around the combustion chamber of Huber in order to preheat the air going into the burner (6) to provide a more efficient combustion.

Regarding claims 5-6:
	Huber modified above teaches the melter is generated by an oxidant and a carbon based fuel (see at least paragraph 21).

Although not on the merits because of multiple dependency issues in order to expedite prosecution claims 7-9 would be rejected as follows:
Regarding claims 8-9:
	Huber modified above teaches the melter is at least partially operated on process waste feedstock (see paragraph 4 where waste glass materials are used) that is used in the fiber production industry (see at least paragraph 58).

Regarding claim 7:
	Huber modified above teaches the melter is at least partially operated on process waste materials (see above) and stone wool (see paragraph 4 where rock wool or mineral wool is the same as stone wool).
	Huber fails to explicitly disclose the waste materials are scraps from previous productions, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the scraps from the previous production so as not to waste material.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Wulfert and Philippe et al (US Patent No. 6,071,116)
Regarding claim 4:
	Huber teaches a system for the efficient melting of a feedstock (35) to at least one of a molten and vitrified state to be used in a manufacturing system 
	Huber fails to disclose a melter surface heat recovery system, wherein the melter surface heat recovery system is configured to recycle surface heat produced by the melter via the melter surface heat recovery system, and transfer the surface heat to: an oxidant supply being provided to the melter via an oxidant preheater; and a fuel supply being provided to the melter via a fuel preheater.
	Wulfert teaches a combustion burner system similar to Huber including disclose a surface heat recovery system (walls of 23 of figure 3), wherein the surface heat recovery system is configured to recycle surface heat produced by the combustion chamber (9) via the surface heat recovery system, and transfer the surface heat to an oxidant supply (7, within 23) being provided to the melter via an oxidant preheater (23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huber with the teachings of Wulfert to include a jacket around the combustion chamber of Huber in order to preheat the air going into the burner (6) to provide a more efficient combustion.
	Philippe teaches a glass melter similar to Wulfert including having both an air preheater (20b) and a fuel preheater (20a).


Regarding claims 5-6:
	See above.

Although not on the merits because of multiple dependency issues in order to expedite prosecution claims 7-9 would be rejected as above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jarry et al (US PG Pub. No. 2016/0320057) - similar melter
Boivent (US Patent No. 3,510,289) - glass melter with feedstock preheater from exhaust gas (35 and 16) and surface heat recovery system (31).
Day et al (US Patent No. 3,437,327) - glass melter with surface heat recovery system (50).
Benz (US PG Pub. No. 2012/0234264) - jacket (5) for combustion engine is used to preheat oxidant in an oxidant preheater (18).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762